Exhibit [EXECUTION VERSION] SECOND AMENDED AND RESTATED REGULATIONS OF ASHTON WOODS USA L.L.C. A Nevada Limited Liability Company Dated as of February 23, 2009 SECOND AMENDED AND RESTATED REGULATIONS OF ASHTON WOODS USA L.L.C. A Nevada Limited Liability Company ARTICLE I. DEFINITIONS 2 1.01 Definitions 2 1.02 Construction 7 ARTICLE II. ORGANIZATION 8 2.01 Formation 8 2.02 Name 8 2.03 Registered Office; Registered Agent; Principal Office in the United States; Other Offices 8 2.04 Purposes 8 2.05 Foreign Qualification 8 2.06 Term 8 2.07 Mergers and Exchanges 8 2.08 No State-Law Partnership 9 ARTICLE III. MEMBERSHIP; UNITS; DISPOSITIONS OF INTERESTS 9 3.01 Members 9 3.02 Ownership and Issuance of Units 9 3.03 Representations and Warranties 10 3.04 Restrictions on the Disposition of an Interest 10 3.05 Drag-Along Rights 12 3.06 Tag-Along Rights 14 3.07 Additional Conditions to Tag−Along Sales and Drag−Along Sales 16 3.08 Right of First Offer 17 3.09 Additional Members 18 3.10 Preemptive Rights 19 3.11 Information 20 3.12 Liability to Third Parties 21 3.13 Lack of Authority 21 -i- TABLE OF CONTENTS (continued) Page ARTICLE IV. CAPITAL CONTRIBUTIONS 22 4.01 Initial Capital Contributions 22 4.02 Additional Capital Contributions 22 4.03 Failure to Contribute 22 4.04 Return of Contributions 24 4.05 Advances by Members 24 4.06 Capital Accounts 24 4.07 Nature of Transaction 24 ARTICLE V. ALLOCATIONS AND DISTRIBUTIONS 25 5.01 Allocations 25 5.02 Distributions 26 5.03 Tax Distribution 27 5.04 Withholding Requirements 27 ARTICLE VI. BOARD OF DIRECTORS 27 6.01 Management 27 6.02 Number; Election; Voting 28 6.03 Actions by Board of Directors; Committees; Delegation of Authority and Duties 29 6.04 Resignation; Vacancies 29 6.05 Meetings 29 6.06 Action by Written Consent or Telephone Conference 30 6.07 Compensation 30 6.08 Conflicts of Interest 30 ARTICLE VII. OFFICERS 30 7.01 General Provisions 30 7.02 President 31 7.03 Treasurer 31 7.04 Secretary 31 7.05 Assistant Officers 31 7.06 Vice Presidents 31 -ii- TABLE OF CONTENTS (continued) Page ARTICLE VIII. MEETINGS OF MEMBERS 31 8.01 Meetings 31 8.02 Voting List 32 8.03 Proxies 33 8.04 Conduct of Meetings 33 8.05 Action by Written Consent or Telephone Conference 33 ARTICLE IX. INDEMNIFICATION 34 9.01 Right to Indemnification 34 9.02 Advance Payment 35 9.03 Indemnification of Officers, Employees, and Agents 35 9.04 Appearance as a Witness 35 9.05 Nonexclusivity of Rights 35 9.06 Insurance 35 9.07 Savings Clause 36 ARTICLE X. TAXES 36 10.01 Tax Returns 36 10.02 Tax Elections 36 10.03 Tax Matters Partner 37 10.04 Tax Status 37 ARTICLE XI. BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS 37 11.01 Maintenance of Books 37 11.02 Reports 37 11.03 Accounts 37 ARTICLE XII. BANKRUPTCY OF A MEMBER 38 12.01 Bankrupt Members 38 -iii- TABLE OF CONTENTS (continued) Page ARTICLE XIII. DISSOLUTION, LIQUIDATION, AND TERMINATION 38 13.01 Dissolution 38 13.02 Liquidation and Termination 39 13.03 Deficit Capital Accounts 40 13.04 Articles of Dissolution 40 ARTICLE XIV. GENERAL PROVISIONS 40 14.01 Offset 40 14.02 Notices 40 14.03 Entire Agreement; Supersedure 40 14.04 Effect of Waiver or Consent 41 14.05 Amendment or Modification 41 14.06 Binding Effect 41 14.07 Governing Law; Severability 41 14.08 Further Assurances 41 14.09 Waiver of Certain Rights 41 14.10 Indemnification 42 14.11 Notice to Members of Provisions of this Agreement 42 14.12 Counterparts 42 14.13 Arbitration 42 -iv- SECOND AMENDED AND RESTATED REGULATIONS OF ASHTON WOODS USA L.L.C. A Nevada Limited Liability Company These SECOND AMENDED AND RESTATED REGULATIONS (together with the exhibits hereto, these “Regulations”) of ASHTON WOODS USA L.L.C. (the “Company”), are made as of February 23, 2009 (the “Effective Date”), by and among each of the Persons (as hereinafter defined) identified on Exhibit A as Members (as hereinafter defined). RECITALS WHEREAS, the Company was formed pursuant to and in accordance with the Nevada Limited Liability Company Act, Nevada Revised Statutes Chapter 86, and any successor statute, as amended from time to time, by execution of Regulations of the Company, dated as of February 6, 1997 (the “Original Regulations”), and filing of the Articles of Organization of the Company with the Secretary of State of Nevada pursuant to the provisions of the Act; WHEREAS, the then members of the Company amended the Original Regulations and entered into the First
